Citation Nr: 1008749	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  03-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for right medial collateral ligament strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to 
August 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that granted service connection and 
assigned a 10 percent disability rating for a right medial 
collateral ligament strain, effective from December 31, 2001.  

In May 2005, the Board issued a decision denying an increased 
rating in this case and the Veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007, a memorandum opinion was issued by 
the Court, vacating and remanding the appeal.  In March 2009, 
the Board remanded the appeal to the Appeals Management 
Center (AMC) for further development.  The appeal is now 
ready for further review by the Board. 

In March 2002, the RO received a memorandum from the 
Veteran's representative indicating that he was filing a 
claim for service connection for diabetes mellitus, a heart 
condition, and blindness as secondary to diabetes mellitus.  
Although that memorandum indicated there were attachments, no 
such attachments appear in the claims folder.  The Veteran 
was sent notice of the evidence needed to support that claim 
in November 2002.  A letter from the Veteran was received by 
the RO in December 2002, indicating that he had never filed a 
claim for diabetes, a heart condition, or blindness due to 
diabetes.  Yet, three weeks later, a rating decision was 
issued in December 2002 denying those service connection 
claims.  The rating sheet on that rating decision shows that 
service connection has been denied for those three 
disabilities.  The claims folder does not contain any 
indication that a correction was made to the rating sheet 
reflecting that the Veteran had never filed a claim for those 
disabilities.  Thus, the RO should take all appropriate 
corrective action as to the December 2002 rating decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


REMAND

In May 2005, the Board denied the Veteran's claim for an 
increased rating for his right knee disability.  In an 
August 2007 memorandum opinion, the United States Court of 
Appeals for Veterans Claims vacated the Board's May 2005 
decision because the court required an explanation why the 
March 2002 X-ray evidence of a small spur on the medial 
condyle of the right knee was not sufficient to warrant a 
separate rating for arthritis of the right knee.  

The Board remanded the appeal for a compensation and pension 
(C&P) examination, an opinion about the spur on the medial 
condyle of the right knee, and current X-rays.  In 
October 2009, a C&P examination was conducted.  The examiner 
refers to an X-ray that shows diffuse arthritis of the knee, 
mild, equal to the left knee, except there is a small spur at 
the origin of the medial collateral ligament.  Unfortunately, 
it is unclear when that X-ray was taken because a copy of the 
X-ray report is not included in the claims folder.  The 
RO/AMC should obtain a copy of that X-ray report and 
associate it with the claims folder.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical treatment records are deemed 
to be within the control of VA and should have been included 
in the record, as they may be determinative of the claim).

In addition, a supplemental report is needed to provide an 
explanation of one of the October 2009 C&P examiner's 
statements.  The C&P examiner was asked whether the Veteran's 
arthritis of the right knee was etiologically related to the 
Veteran's service-connected disability of right medial 
collateral ligament strain.  The examiner's response was 
"More than likely it is not."  Although a detailed 
explanation was provided on why the existence of a spur on 
the medial condyle that had appeared on the March 2002 X-ray 
had nothing to do with arthritis, no rationale was provided 
with respect to the statement that it was more than likely 
that the arthritis in the Veteran's right knee was not 
related to his service-connected right knee disability.  
Since the Court was particularly concerned about why a 
separate rating for arthritis was not assigned, the Board 
needs a supplemental opinion providing the rationale for that 
opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to associate with 
the Veteran's claims folder the X-
ray report referred to in the October 2009 
C&P examination report.  

2.  Make arrangements to obtain a 
supplemental opinion with respect to the 
October 2009 C&P examination report that 
explains why the arthritis in the 
Veteran's right knee is not related to his 
service-connected disability of right 
medial collateral ligament strain.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Please provide the rationale for the 
conclusion in the October 2009 C&P 
examination report that the arthritis in 
the Veteran's right knee is not related to 
his service-connected disability of right 
medial collateral ligament strain; he 
should also indicate whether the bone spur 
on the medial condyle of the right knee at 
the origin of the medial collateral 
ligament results in actual disability such 
as limitation of motion of the knee.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


